UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7479


JAMES E. MCLEAN, JR.,

                Petitioner – Appellant,

          v.

WARDEN, FCI Estill,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Mary G. Lewis, District Judge.
(9:13-cv-03022-MGL)


Submitted:   February 27, 2015               Decided:    April 2, 2015


Before MOTZ and     KEENAN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Edward McLean, Jr., Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Edward McLean, Jr., a federal prisoner, appeals the

district     court’s      order       accepting      the        recommendation          of   the

magistrate       judge    and     dismissing       his     28    U.S.C.     § 2241       (2012)

petition as successive under 28 U.S.C. § 2244(a) (2012).                                      We

have     reviewed     the       record       and    find        no   reversible         error.

Accordingly,       although       we     grant      leave       to    proceed      in    forma

pauperis,    we     affirm      for    the    reasons       stated     by    the    district

court.     McLean v. Warden, No. 9:13-cv-03022-MGL (D.S.C. Sept.

30, 2014).       We dispense with oral argument because the facts and

legal    contentions       are     adequately        presented        in    the    materials

before    this    court     and    argument        would    not      aid   the    decisional

process.



                                                                                    AFFIRMED




                                              2